Citation Nr: 0201869	
Decision Date: 02/27/02    Archive Date: 03/05/02

DOCKET NO.  99-24 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas


THE ISSUE

Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran's active military service included periods from 
April 26, 1966, to August 19, 1969, and from November 29, 
1990, to May 24, 1991.  He also had one year and 21 days of 
active service prior to April 26, 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by which 
the RO granted service connection for PTSD and assigned a 10 
percent disability rating, effective from November 16, 1998.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the rating 
question currently under consideration was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating, the Board has 
characterized the rating issue on appeal as set forth on the 
preceding page. 


FINDING OF FACT

The veteran's PTSD produces occupational and social 
impairment with deficiencies in most areas, including work, 
family relations, and mood, due to symptoms of near 
continuous depression affecting the ability to function 
appropriately and effectively.  


CONCLUSION OF LAW

The criteria for the assignment of a 70 percent schedular 
evaluation for PTSD have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2001). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Through his representative, the veteran contends that his 
PTSD evaluation should be greater than the currently assigned 
10 percent rating.  It is maintained that the veteran is 
unemployable as a result of PTSD.  

Disability evaluations are determined by applying a schedule 
of ratings, which is based on the average impairment of 
earning capacity caused by a given disability.  See 
38 U.S.C.A. § 1155 (West 1991); and 38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.  If there is a question 
as to which of two evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2001).  In assessing a claim for a higher rating, the 
history of the disability should be considered.  See 
38 C.F.R. §§ 4.1, 4.2 (2001); Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  

Since this appeal originated from the veteran's disagreement 
with the original assignment of a rating for PTSD, the Board 
considers the severity of the disability during the entire 
period from the initial assignment of a rating to the present 
time.  See Fenderson, supra.  

The evidence of record includes a private medical record 
dated in October 1998, which shows that the veteran 
complained of depression, irritability, flashbacks, 
nightmares, and poor concentration.  There is a history of 
the veteran having completed two tours of duty in Vietnam.  
During the first tour-while assigned to duties as a 
helicopter pilot and in medical evacuation-the veteran 
witnessed civilians getting hurt, and families crying and 
getting hurt.  In 1991, the veteran served as a medical 
evacuation helicopter pilot in the Persian Gulf war, during 
which he saw atrocities such as rape and severed arms of 
children.  The veteran reported experiencing nightmares and 
hypervigilance two to three times a week.  He denied suicidal 
or homicidal ideation, and denied abusing drugs or alcohol.  
The examiner observed that the veteran was alert, and 
oriented to time, place, and person.  His mood was sad and 
his affect tearful when talking about the Persian Gulf war 
and Vietnam.  The veteran's memory was intact.  No psychosis 
was noted.  The examiner did note a degree of hypervigilance, 
demonstrated by the veteran continuously looking at the 
examiner's hand-held pen.  The examiner diagnosed delayed 
onset PTSD, a single episode of major depressive disorder, 
and adjustment disorder possibly due to recent retirement.  
He provided a global assessment of functioning (GAF) score of 
55-60.  

Also included in the evidence of record is a report from the 
Kaysville Medical Center, dated in April 1999, which 
indicates that the veteran was a 7-year patient of the 
examiner.  The examiner reports that the veteran shows anger, 
aggression, rage and violence in the workplace, and is unable 
to cope with authority figures who he believes have not 
earned the right to have jurisdiction over him.  The report 
states that longstanding problems with memory loss, insomnia, 
and flashbacks have made regular hours of function impossible 
and have interfered with maintaining employment.  The veteran 
has been married three times, with two marriages ending in 
harsh divorce proceedings.  Strained relationships are 
maintained with his two children.  The examiner provided a 
GAF score of no higher than 25 over the past year, and opined 
that the veteran was totally and permanently disabled.  He 
diagnosed chronic PTSD and a major depressive disorder.  

A May 1999 VA examination report-along with a June 1999 
addendum-shows a diagnosis of chronic, delayed, and severe 
PTSD, accompanied by major depression believed to result from 
the PTSD.  The examiner provided a GAF score of 45 and the 
veteran's history of irritability and anger was noted.  The 
veteran reported that he sat with his back to the wall most 
of the time, was easily distracted, and disliked driving cars 
because he became easily angered at other drivers.  He also 
disliked loud noises, slept only two hours at a time, and 
became depressed.  The examiner reported that the veteran's 
mood and affect were angry, and his tone soft in an attempt 
to control his anger.  The veteran denied panic attacks.  In 
the addendum, the examiner concludes-after reviewing the 
above-described October 1998 medical report-that the veteran 
had remained extremely angry, mistrustful and edgy.  The 
examiner determined that the veteran would certainly have 
difficulty getting along with co-workers and supervisors.  
Finally, the examiner reports that the veteran's symptoms 
have disabled him to an extent that he would have difficulty 
being employed in a full-time setting in a competitive 
workplace.  

In the veteran's notice of disagreement, dated in September 
1999, he states that his symptoms and behavioral problems 
surfaced shortly after his forced separation from the 
military service in September 1996.  Thereafter, he was 
forced into early retirement from the Forest Service after 
experiencing disciplinary problems throughout his employment.  
The disciplinary problems escalated after he was separated 
from the military.   He then chose to become a self-employed 
farmer to keep isolated from people.  

During a hearing held in October 2001, the veteran testified 
that he has been on medication for the last year or so and 
goes for treatment bi-monthly.  He testified that he has 
flashbacks at least one time per week, from both Vietnam and 
Desert Storm, which can be triggered by loud noises.  He has 
trouble handling driving.  The veteran views controlling 
other emotions as a bigger problem than his anger.  

A mental disorder is evaluated "based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of examination."  38 C.F.R. 
§ 4.126(a) (2001).  Under criteria currently in effect, a 10 
percent rating is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent rating is 
assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks  (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), 

chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation requires evidence of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work or 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.  For a 100 percent rating, there must be 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupations, or own name.  Id.  

The Board finds that the veteran's PTSD symptoms closely 
approximate the criteria for a 70 percent rating.  He 
experiences deficiencies in most areas, to include work, 
mood, and family relationships as a result of his PTSD 
symptoms.  These symptoms include persistent depression and 
significant disturbances of motivation and mood taking the 
form of anger, aggression, and rage.  The impact of these 
symptoms is 

demonstrated by his apparently having been repeatedly 
disciplined at his Forest Service employment and ultimately 
leading to an early retirement.  That his personal 
relationships are impacted by the symptoms, is reflected in 
two prior divorces and strained relationships with his 
children.  

While the Board has considered the appropriateness of a 
rating higher than 70 percent, it finds the criteria for a 
100 percent rating are not met.  In this regard, the Board 
acknowledges the opinion of the Kaysville examiner that the 
veteran is totally and permanently disabled.  However, that 
opinion is not supported by the other evidence of record, 
which portrays a veteran who has handled the manifestations 
of PTSD in such a way as to maintain employment as a farmer.  
The evidence shows that the veteran is able to perform the 
activities of daily living despite the above-noted symptoms.  
Similarly, the medical records show that he is oriented to 
time and place, has no gross thought impairment, no delusions 
or hallucinations, and no suicidal or homicidal ideation.  
Likewise, there is no evidence of inappropriate behavior or 
persistent danger to himself or others.  Moreover, the 
veteran is apparently still maintaining a relationship with 
his present spouse and children.  For these reasons, the 
Board finds the veteran's symptoms most closely approximate 
the criteria for a 70 percent rating.  For these same 
reasons, the Board is of the view that an award of total 
disability is not warranted under 38 C.F.R. § 4.16 (2001).  
Moreover, the veteran has not experienced unusual 
difficulties, such as the need for frequent hospitalization, 
such as to render application of the rating criteria 
impractical.  38 C.F.R. § 3.321(b)(1) (2001).  In fact, his 
symptoms and resulting difficulties are specifically 
contemplated by the criteria of Diagnostic Code 9411.  

The Board finds that, upon review of record, the 70 percent 
rating is warranted throughout the claim period.  In other 
words, the veteran meets the criteria for the 70 percent 
rating since the date of award of service connection.  
Fenderson, supra.  However, for the reasons already 
enunciated, a higher rating is not warranted at any period 
since the award of service connection.  Id.  


The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(Act), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
which made significant changes in the law.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  In August 2001, VA promulgated regulations 
implementing the new law.  66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The new law applies to all 
claims filed on or after the date of the Act, or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5107 note (West Supp. 2001).  The changes 
include an enhanced duty to notify the claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, and specific standards for providing 
assistance to a veteran in the development of evidence.  

In this case, the veteran has been informed of the evidence 
necessary to substantiate his claim for an increase.  
Specifically, an October 1999 statement of the case included 
notice of what was required to meet the criteria for a higher 
rating.  Additionally, the Board notes that the veteran was 
given a VA examination in order to fulfill VA's duty to 
assist him in obtaining evidence to substantiate his claim.  
Findings necessary to rate the veteran's disability were 
made, and a further explanation was provided in an addendum 
to the examination report.  Given the notice provided to the 
veteran, and the evidentiary development undertaken by the 
RO, the Board finds that a remand of this claim to have the 
RO specifically apply the new law would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  


ORDER

A 70 percent initial rating for PTSD is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.



		
	MARK F. HALSEY
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

